Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/18//2019. Claims 1-20 are presently pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18//2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se (a computer program).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knuth et al. US 20100114372 A1 (“Knuth”).
	Regarding Claim 1. Knuth teaches a system for controlling a robotic device, the robotic device being configured to perform at least one operation on an external object, the system comprising: 
	a radio frequency communication device comprised in or attached to the external object (Knuth teaches a method of cleaning a surface using an automatic cleaning device, where the robotic device is a cleaning robot, and the surface to be cleaned has a target code from a target radio frequency identification tag positioned in a vicinity surface to be cleaned [Claim 1]. The radio frequency identification (RFID) tag is a device having a memory, an antenna, and the ability to receive radio frequency signals [paragraph 15]. An RFID tag may be incorporated into a product for the purpose of identification, and the memory can be part of an integrated circuit (IC) transceiver chip, which may transmit and receive RF signals. The surfaces to be cleaned can be floors, or a carpet, and a floor or carpet can be considered an external object [paragraph 17]. The operation in question will likely depend on the object; for example, if ;
	and a radio frequency communication reader comprised in or attached to the robotic device (Knuth teaches that the robot can have an RFID reader that would receive signals from the RFID tag [paragraph 16]);
	wherein the radio frequency communication device comprises control data for controlling the at least one operation (Knuth teaches that the automatic cleaning device may also include a controller that may interpret the signals received by the RFID reader to provide cleaning instructions. The automatic cleaning device also may include an RFID transmitter that generates and transmits the RF excitation field [paragraph 16]);
	wherein the radio frequency communication reader is configured to read said control data from the radio frequency communication device (Knuth teaches that the robot can have an RFID reader that would receive signals from the RFID tag [paragraph 16]);
	wherein the robotic device is configured to perform the at least one operation using said control data (Knuth teaches that in one embodiment, one or more of the programming instructions may correspond to a particular code stored on an RFID tag. When the automatic cleaning device receives a code from an RFID tag, it may match the code to one or more stored instructions and perform the cleaning method associated with the one or more programming instructions [paragraph 20]. As shown in FIG. 5, the automatic cleaning device can learn a set of instructions from an RFID tag, and then clean the area based on the information received from those instructions [FIG. 5, paragraph 31]).
	Regarding Claim 3. Knuth teaches the system of claim 1.
	Knuth also teaches:
	wherein the control data include data indicative of a location of the external object (Knuth teaches that the RFID tags may store information such as a unique code that allows a receiver to identify a surface, area, or location where it is positioned [paragraph 21]).
	Regarding Claim 4. Knuth teaches the system of claim 1.
	Knuth also teaches:
	wherein the control data include data indicative of one or more physical properties of the external object (Knuth teaches that the RFID tags may store a code corresponding to a cleaning method associated with the surface, which can be based on one or more features of a surface, such as floor type [paragraph 21]).
	Regarding Claim 5. Knuth teaches the system of claim 1.
	Knuth also teaches:
	wherein the control data include programmable instructions for performing the at least one operation (Knuth teaches that the automatic cleaning device can include a controller that may interpret signals received by the RFID reader to provide cleaning instructions [paragraph 16], which reads on instructions for performing the at least one operation if the operation is cleaning).
	Regarding Claim 6. Knuth teaches the system of claim 1.
	Knuth also teaches:
	wherein the control data include timing data indicative of a start time and/or an end time of the at least one operation (Knuth teaches that the robot may apply a cleaning method for a defined period. Each area may have a defined period of cleaning time associated with it [paragraph 34]. Alternatively, a user may input a cleaning time associated with one or more areas [paragraph 35]. Additionally, the robot may develop its memory by storing the instructions it receives from RFID tags [paragraph 33]. For example, a user may instruct the automatic cleaning device to clean an area by a staircase for five minutes and a hallway area for three minutes. This means that the robot is capable of receiving control data that includes a time to start and end an operation, and can store this information to apply the same routines when it detects the corresponding RFID tags).
	Regarding Claim 10. Knuth teaches the system of claim 1.
	Knuth also teaches:
	further comprising a programming device configured to write the control data into the radio frequency communication device (Knuth teaches that the automatic cleaning device may learn one or more cleaning methods by receiving input instructions from a user corresponding to a cleaning method associated with a surface and storing the input instructions in a computer-readable memory [paragraph 23]. Also of note is that the automatic cleaning device may receive a cleaning method associated with a code received from an RFID tag [paragraph 23], where RFID is a Radio Frequency Identification Device [paragraph 15], and the user can use the RFID device to input instructions (control data) into the RFID tag, which is the radio frequency communication device [paragraph 23]).
	Regarding Claim 13. Knuth teaches a method for controlling a robotic device, the method comprising: the robotic device performs at least one operation on an external object (Knuth teaches a method of cleaning a surface using an automatic cleaning device, where the robotic device is a cleaning robot, and the surface to be cleaned has a target code from a target radio frequency identification tag positioned in a vicinity surface to be cleaned [Claim 1]. These surfaces can be floors, or a carpet, and a floor or carpet can be considered an external object [paragraph 17]. The operation in question will likely depend on the object; for example, if the RFID tag is located on a carpeted surface, the robot may identify this surface as requiring vacuuming, while another surface, such as a high-traffic area, might require more intense cleaning [paragraph 19]);
	a radio frequency communication reader, which is comprised in or attached to the robotic device, reads out control data from a radio frequency communication device, the radio frequency communication device being comprised in or attached to the external object (Knuth teaches that the robot can have an RFID reader that would receive signals from RFID tags on target areas to be cleaned [paragraph 16]. Knuth also teaches that the automatic cleaning device may include a controller that may interpret the signals received by the RFID reader to provide cleaning instructions. The automatic cleaning device also may include an RFID transmitter that generates and transmits the RF excitation field);
	the robotic device performs the at least one operation using said control data (Knuth teaches that in one embodiment, one or more of the programming instructions may correspond to a particular code stored on an RFID tag. When the automatic cleaning device receives a code from an RFID tag, it may match the code to one or more stored instructions and perform the cleaning method associated with the one or more programming instructions [paragraph 20]. As shown in FIG. 5, the automatic cleaning device can learn a set of instructions from an RFID tag, and then clean the area based on the information received from those instructions [FIG. 5, paragraph 31]).
	Regarding Claim 14. Knuth teaches the system of claim 13.
	Knuth also teaches:
	a computer program comprising executable instructions which, when executed, carry out or control the method of claim 13 (Knuth teaches that the automatic cleaning device may include a memory that includes one or more programming instructions [paragraph 20]. After learning a set of instructions, the robot may clean an area, as shown in FIG. 2 [numerals 200-220]).
	Regarding Claim 15. Knuth teaches the system of claim 14.
	Knuth also teaches:
	a non-transitory computer-readable medium comprising the computer program of claim 14 (Knuth teaches that the automatic cleaning device may store programming instructions on a tangible computer-readable medium such as a compact disk, digital disk or other recording medium [paragraph 20]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knuth et al. US 20100114372 A1 (“Knuth”).
	Regarding Claim 7. Knuth teaches the system of claim 1.
	Knuth also teaches:
	wherein the radio frequency communication device comprises memory (Knuth teaches that the RFID tag is a device having a memory, which can be part of an integrated circuit (IC) transceiver chip [paragraph 15]. 
	Knuth does not teach:
	The memory is a non-volatile for storing the control data.
	However, Knuth does teach a non-volatile memory located on the robot, such as Read-Only Memory (ROM) [paragraph 20]. ROM is a type of non-volatile memory that permanently stores instructions. Alternatively, the programming instructions may be stored on a tangible computer-readable medium such as a disk).
	It would have been obvious to one of ordinary skill in the art to use a non-volatile memory such as ROM for storing control data on the radio frequency communication tags as combining the prior art elements of a non-volatile memory for storing control data with the radio frequency communication device would produce the predictable result of a radio frequency communication device with a non-volatile memory for storing control data.
	Regarding Claim 8. Knuth teaches the system of claim 7.
	Knuth also teaches:
	wherein said non-volatile memory comprises protected locations for storing fixed portions of said control data (Knuth teaches that the automatic cleaning device may include memory, such as Read-Only Memory (ROM) [paragraph 20]. ROM is a type of non-volatile memory that includes protected locations for storing data, where the protected locations are write-once locations. Alternatively, the programming instructions may be stored on a tangible computer-readable medium such as a disk).
	Regarding Claim 9. Knuth teaches the system of claim 8.
	Knuth also teaches:
	wherein the protected locations of the non-volatile memory are write-once locations (Knuth teaches that the automatic cleaning device may include memory, such as Read-Only Memory (ROM) [paragraph 20]. ROM is a type of non-volatile memory that includes protected locations for storing data, where the protected locations are write-once locations. Alternatively, the programming instructions may be stored on a tangible computer-readable medium such as a disk).
	Regarding Claim 11. Knuth teaches the system of claim 1.
	Knuth also teaches:
	wherein the radio frequency communication reader is further configured to write additional data into the radio frequency communication device, in particular data indicative of a completion of the at least one operation (Knuth teaches that an RFID reader may receive and decode signals to obtain information [paragraph 16]. In particular, the automatic cleaning device may interpret signals received by the RFID reader to provide cleaning instructions. In FIG. 2, the RFID reader may match the code of an RFID tag to one or more instructions for performing a cleaning method [FIG. 2, number 205]. Referring back to FIG. 2, after the cleaning of an area is completed, one or more reports may be generated at numeral 220. These reports contain information indicative of a completion of the at least one operation). 
	Knuth does not expressly teach that the radio frequency communication reader generates the reports. However, it would have been obvious to one of ordinary skill in the art to combine the prior elements of a radio frequency communication reader and the reports generated after the cleaning of an area is completed to make the predictable result of having the radio frequency communication reader generate the reports containing information indicative of a completion of at least one operation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Knuth et al. US 20100114372 A1 (“Knuth”) as applied to claim 1 above, and further in view of Xie US 20180157266 A1 (“Xie”).
	Regarding Claim 2. Knuth teaches the system of claim 1.
	Knuth does not teach:
	wherein the radio frequency communication device is a near field communication tag and the radio frequency communication reader is a near field communication reader.
	However, Xie teaches:
	wherein the radio frequency communication device is a near field communication tag and the radio frequency communication reader is a near field communication reader (Xie teaches a communication component on a robotic cleaning device that can include a near field communication module to facilitate junction service [paragraph 221]. The NFC module can be implemented on the basis of radio frequency identification technology (RFID)).
	It would have been obvious to one or ordinary skill in the art at the time to modify the system of Knuth with wherein the radio frequency communication device is a near field communication tag and the radio frequency communication reader is a near field communication reader as taught by Knuth so as to facilitate junction service and improve operational efficiency. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Knuth et al. US 20100114372 A1 (“Knuth”) as applied to claim 1 above, and further in view of Chen et al. US 20170232480 A1 (“Chen”), Iwayama US 20140137685 A1 (“Iwayama”), Ito et al. US 20180199506 A1 (“Ito”), and Takeuchi et al. US 20020138936 A1 (“Takeuchi”).
	Regarding Claim 12. Knuth teaches the system of claim 1.
	Knuth does not teach:
	the robotic device is a robotic window cleaner and the external object is a window;
	However, Chen teaches:
	the robotic device is a robotic window cleaner and the external object is a window (Chen teaches a window cleaning robot and a system for controlling the cleaning robot so that it cleans a window [Claim 1, paragraphs 3 and 4]).
	It would have been obvious to one or ordinary skill in the art at the time to modify the system of Knuth with the robotic device is a robotic window cleaner and the external object is a window as taught by Chen so that the system of Knuth can be used to clean windows.
	Knuth also does not teach:
	the robotic device is a robotic painting machine and the external object is a paintable surface;
	However, Iwayama teaches:
	 the robotic device is a robotic painting machine and the external object is a paintable surface (Iwayama teaches a multi-joint robot that can be used for painting an article, such as a conduit or pipe [paragraph 4], and is even presented in one embodiment as a painting robot [paragraph 62], which reads on a robotic painting machine that paints an external object or surface).
	It would have been obvious to one or ordinary skill in the art at the time to modify the system of Knuth with the robotic device is a robotic painting machine and the external object is a paintable surface as taught by Iwayama so that the system of Knuth can be used with painting robots to paint objects.
	Knuth also does not teach:
	the robotic device is a robotic lawnmower and the external object is a lawn.
	However, Ito teaches:
	the robotic device is a robotic lawnmower and the external object is a lawn (Ito teaches a self-propelled grass mower for cutting grass in a grass-mowing region [Claim 1]).
	It would have been obvious to one or ordinary skill in the art at the time to modify the system of Knuth with the robotic device is a robotic lawnmower and the external object is a lawn as taught by Ito so that the system of Knuth can be used with robotic lawnmowers to mow lawns.
	Knuth also does not teach:
	the robotic device is a robotic vacuum cleaner and the external object is a cleanable surface.
	However, Takeuchi teaches:
	the robotic device is a robotic vacuum cleaner and the external object is a cleanable surface (Takeuchi teaches a self-running vacuum cleaner, which can drive itself on a floor surface and clean a floor surface [Claim 1]).
	It would have been obvious to one or ordinary skill in the art at the time to modify the system of Knuth, which does teach an automatic cleaning device, with the robotic device is a robotic vacuum cleaner and the external object is a cleanable surface as taught by Takeuchi so that the automatic cleaning device of Knuth can be used to vacuum floors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664